Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is entered into as of April 11,
2018 by and between General Cannabis Corp., a Colorado corporation (the
“Company”), and Robert Frichtel, an individual (“Employee”), but will be
effective as of March 1, 2018 (the “Effective Date”).

WHEREAS, the Company and Employee wish to enter into a new employment agreement
that will supersede and replace in all respects any previous agreements between
the Company and Employee.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
terms, provisions, and conditions set forth in this Agreement, the parties
hereby agree as follows:

1.

Employment. Effective as of the Effective Date, Employee’s employment with the
Company is governed by this Agreement. Employee’s employment with the Company is
at will and not for any specified period and may be terminated by either
Employee or the Company at any time, with or without cause.

2.

Position and Duties.

(a)

During Employee’s employment with the Company, Employee shall serve as Chief
Executive Officer of the Company and shall have such duties and authority
commensurate with the position of Chief Executive Officer and as shall be
assigned to him from time to time by the Board of Directors of the Company (the
“Board”).  

(b)

Employee shall devote his best efforts, business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Subsidiaries (as
defined below). Employee shall perform his duties, responsibilities and
functions to the Company and its Subsidiaries hereunder in good faith and to the
best of his abilities in a diligent, trustworthy, professional and efficient
manner and shall comply with the Company’s and its Subsidiaries’ general
employment policies and practices, as they may be amended from time to time;
provided, that when the terms of this Agreement conflict with such general
employment policies or practices, this Agreement shall control. So long as
Employee is employed by the Company, Employee shall not, without the prior
written consent of the Board, accept other employment or perform other services
for compensation that materially interfere with Employee’s employment or with
his performance hereunder

(c)

For purposes of this Agreement, “Subsidiaries” shall mean any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are then, owned by the Company, directly or through one or more
Subsidiaries.

3.

Compensation.

(a)

Base Salary. Employee’s base salary shall be $208,000 per annum and shall be
subject to increase from time to time in the Board’s sole discretion (the “Base
Salary”), which salary shall be paid by the Company in regular installments in
accordance with the Company’s general payroll practices (in effect from time to
time).

(b)

Annual Bonus.  During Employee’s employment with the Company, Employee shall be
eligible to receive an annual discretionary incentive payment based upon the
attainment of one or more pre-established performance goals and/or such other
criteria as may be established by the Board in its sole discretion.

4.

Employee Benefits.

(a)

Insurance and Employee Programs.  During Employee’s employment with the Company,
Employee shall be eligible for all employee benefit programs (including any
retirement plan, life insurance, group medical and dental, and short-term and
long-term disability policies, plan and programs) established and maintained for
the benefit of the Company’s employees of comparable rank and status as
Employee, subject to the provisions of such plans and programs.

(b)

Expense Reimbursement.  During Employee’s employment with the Company, the
Company shall reimburse Employee for all reasonable business expenses incurred
by Employee in the course of performing his duties and responsibilities under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment, cell phone and other
business expenses, subject to the Company’s requirements with respect to
reporting and documentation of such expenses.

(c)

Paid Time Off.  During Employee’s employment with the Company, Employee shall be
entitled to paid vacation and holidays in accordance with the Company’s policy.
Notwithstanding any Company policy, at all times Employee will be entitled to
not less than four (4) weeks of vacation per calendar year during his employment
with the Company. Employee shall also be entitled to such periods of sick leave
as is customarily provided by the Company to its employees of comparable rank
and status of Employee.




1




--------------------------------------------------------------------------------

 

(d)

Withholding.  All amounts payable to Employee as compensation hereunder shall be
subject to all required and customary employment and income withholding
obligations by the Company.

5.

Termination of Employment.

(a)

Accrued Obligations.  If Employee’s employment with the Company is terminated,
Employee shall be entitled to (A) his accrued but unused vacation, (B) any
accrued but unpaid Base Salary through the date of termination, and (C)
unreimbursed business expenses that are reimbursable in accordance with Section
4(b).

(b)

Severance Compensation and Benefits.  Employee shall be entitled to receive
Severance Compensation (“Severance Compensation”) if terminated by the Company
without Cause, except in the case of termination due to death or Disability;
provided, that any payment of Severance Compensation shall be conditioned upon
Employee executing and delivering to the Company a release in form attached as
Exhibit A hereto (the “Release”).

Severance Compensation shall be an amount equal to six (6) months of the annual
base salary being paid to Employee at the time of termination. If Employee is
entitled to Severance Compensation, the Severance Compensation shall be payable
for a period of six (6) months following termination, subject to all required
deductions and tax withholdings. The Company will pay the Severance Compensation
to Employee on its regularly scheduled payroll dates or, in its discretion, in a
lump sum.  Severance Compensation shall also include payment by the Company of
COBRA premiums for Employee for a period of six (6) months following Employee’s
separation.

In the event a court of competent jurisdiction finds Employee breached the
Release or any of the post-employment obligations set out in Sections 6, 7 and
8, Employee shall not be entitled to any Severance Compensation, and Employee
shall immediately repay to the Company any and all Severance Compensation
received by Employee.

(c)

Termination of Employee Benefits. Except as otherwise expressly provided herein,
particularly in Section 5(b) above, Employee shall not be entitled to any other
salary, bonuses, employee benefits or compensation from the Company or its
Subsidiaries after the termination of Employee’s employment with the Company and
all of Employee’s rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the
termination of Employee’s employment with the Company (other than vested
retirement or other benefits accrued on or prior to the termination of
Employee’s employment with the Company, including, without limitation, any
vested rights under any equity plan of the Company or other amounts owing
hereunder as of the date of such termination or expiration that have not yet
been paid) shall cease upon such termination or expiration, other than those
expressly required under applicable law (such as COBRA). All such salary,
bonuses, employee benefits or compensation shall be deemed unearned and all
conditions for any right to receive such payments shall be deemed unsatisfied.

(d)

Definition of Cause.  For purposes of this Agreement, “Cause” shall be
determined by the Board and shall mean with respect to Employee one or more of
the following: (i) Employee’s willful breach of his covenants contained in this
Agreement, in any material respect, which breach remains substantially uncured
for fifteen (15) or more days after Employee’s receipt of written notice from
the Company of such breach; (ii) Employee’s willful failure or refusal to
perform the duties and responsibilities lawfully required to be performed by
Employee under the terms of this Agreement or otherwise reasonably requested by
the Company; (iii) Employee’s gross negligence or willful misconduct in the
performance of his duties on behalf of the Company or any of its Subsidiaries;
(iv) Employee’s willful commission of an act of material dishonesty adversely
affecting the Company or any of its Subsidiaries, or the commission of an act
constituting common law fraud or a felony or the commission of any other act or
omission involving misappropriation, embezzlement, material dishonesty, or theft
with respect to the Company or any of its Subsidiaries; or (v) any willful or
intentional act or omission materially aiding or abetting a competitor or
supplier of the Company or any of its Subsidiaries to the disadvantage or
detriment of the Company and its Subsidiaries.  

(e)

Definition of Disability.  For purposes of this Agreement, “Disability” shall
mean Employee’s inability to perform his duties and responsibilities, with
reasonable accommodation, as provided herein due to physical or mental
disability or sickness extending for, or reasonably expected to extend for,
greater than one hundred and eighty (180) days in any twelve-month period.

(f)

Employee acknowledges and agrees that the Company has no obligation to pay
Employee any severance, except as expressly provided herein.

6.

Confidential Information.

(a)

Employee acknowledges that the continued success of the Company and its
Subsidiaries and affiliates, depends upon the use and protection of a large body
of confidential, proprietary, and/or trade secret information. All such
confidential, proprietary and trade secret information now existing or developed
during the term of Employee’s employment hereunder will be referred to in this
Agreement as “Confidential Information.” Confidential Information will be
interpreted broadly to include all information of any sort (whether merely
remembered or embodied in a tangible or intangible form) that is (i) related to
the Company’s or its Subsidiaries’ business and (ii) not generally or publicly
known. Confidential Information includes, without specific limitation, the
information, observations and data obtained by Employee during the course of his
performance under this Agreement concerning




2




--------------------------------------------------------------------------------

the business and affairs of the Company and its Subsidiaries and affiliates,
information concerning acquisition opportunities in or reasonably related to the
Company’ or its Subsidiaries’ or affiliates’ business or industry of which
Employee becomes aware during Employee’s employment with the Company, the
persons or entities that are current, former or prospective suppliers or
customers of any one or more of them during Employee’s course of performance
under this Agreement, as well as development, transition and transformation
plans, methodologies and methods of doing business, strategic, marketing and
expansion plans, including plans regarding planned and potential sales,
financial and business plans, confidential employee lists and contact
information, compensation and incentive structures and strategies, confidential
information concerning sales, including volumes, pricing, and margins, new and
existing programs and services, prices and terms, customer service, integration
processes, requirements and costs of providing service, support and equipment.
Therefore, Employee agrees that he shall not disclose to any unauthorized person
or use for his own account any of such Confidential Information without the
Board’s prior written consent, unless and to the extent that any Confidential
Information (i) becomes generally known to and available for use by the public
other than as a result of Employee’s improper acts or omissions to act or (ii)
is required to be disclosed pursuant to any applicable law or court order.
Employee agrees that he shall not disclose any Confidential Information after
his employment ends. If requested by the Company in writing, Employee agrees to
deliver to the Company at the end of Employee’s employment with the Company, or
at any other time the Company may request, all memoranda, notes, plans, records,
reports and other documents (and copies thereof and all electronic data residing
on any electronic device) relating to the business of the Company or its
Subsidiaries or affiliates (including, without limitation, all Confidential
Information) that he may then possess or have under his control, provided that
Employee may retain copies of Employee’s personnel information, such as
performance evaluations, payroll information and the like.

(b)

During Employee’s employment with the Company, Employee shall not use or
disclose any confidential information or trade secrets, if any, of any former
employers or any other person to whom Employee has an obligation of
confidentiality, and shall not bring onto the premises of the Company or its
Subsidiaries or affiliates any unpublished documents or any property belonging
to any former employer or any other person to whom Employee has an obligation of
confidentiality unless consented to in writing by the former employer or person.
Employee shall use in the performance of his duties only information that is (i)
generally known and used by persons with training and experience comparable to
Employee’s and that is (x) common knowledge in the industry or (y) is otherwise
legally in the public domain, (ii) otherwise provided or developed by the
Company or its Subsidiaries or affiliates or (iii) in the case of materials,
property or information belonging to any former employer or other person to whom
Employee has an obligation of confidentiality, approved for such use in writing
by such former employer or person. If at any time during employment with the
Company or any Subsidiary of the Company, Employee believes he is being asked to
engage in work that will, or will be likely to, jeopardize any confidentiality
or other obligations Employee may have to former employers or other persons,
Employee shall promptly advise the Board so that Employee’s duties can be
modified appropriately.

(c)

Employee shall promptly notify the Company of any intended or unintended,
unauthorized disclosure or use of any trade secrets or Confidential Information
by Employee or any other person or entity of which Employee becomes aware.
Employee shall cooperate fully with the Company in the procurement of any
protection of the Company’ rights to or in any of the trade secrets or
Confidential Information.

(d)

Employee understands that the Company and its Subsidiaries and affiliates will
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s and its Subsidiaries’ and
affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During Employee’s employment with the
Company and thereafter, and without in any way limiting the provisions of
Section 6(a) above, Employee will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than personnel of the Company
or its Subsidiaries and affiliates who need to know such information in
connection with their work for the Company or such Subsidiaries and affiliates)
or use, except in connection with his work for the Company or its Subsidiaries
and affiliates, such Third Party Information unless expressly authorized by the
Board’s written consent.

(e)

Notwithstanding anything to the contrary contained herein:

(1)

nothing in this Agreement shall prohibit Employee from reporting possible
violations of federal or state law or regulation to, or otherwise cooperating
with or providing information requested by, any governmental agency or entity,
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation.  Employee does not need the prior authorization of
the Company to make any such reports or disclosures and is not required to
notify the Company that he has made such reports or disclosures; and

(2)

Employee will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purposes of reporting or
investigating a suspected violation of law or is made in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.  If Employee
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, Employee may disclose the Company’s trade secrets to his
attorney and use the trade secret information in the court proceeding if
Employee (x) files any document containing the trade secret under seal and (y)
does not disclose the trade secret, except pursuant to court order.




3




--------------------------------------------------------------------------------




7.

Employee Proprietary Information Agreement. Employee has executed a separate
agreement between the parties hereto dated on even date herewith and attached
hereto as Exhibit B and made a part hereof (the “Employee Proprietary
Information Agreement”) covering, among other things, non-disclosure and
assignment of inventions.

8.

Non-Compete; Non-Solicitation.

(a)

In recognition of the importance to the Company of the preservation and
protection of its intellectual property, name and goodwill and in consideration
for employment and/or continued employment, access to or continued access to
Confidential Information, training, compensation and benefits, as well as other
good and valuable consideration provided by the Company to Employee, the receipt
and sufficiency of which are hereby acknowledged by Employee, the parties agree
that during Employee’s employment with the Company and for a period of six (6)
months following the termination of Employee’s employment with the Company
without Cause (the “Non-Compete”) Employee shall not, directly or indirectly, as
a partner, joint venturer, member, lender, employer, employee, advisor,
contractor, consultant, shareholder, principal or agent, engage in, control,
advise with respect to, manage or furnish consulting or other services to, nor
have any interest in, any business relating to the regulated cannabis industry
within the state of Colorado and the area to the West of the Rocky Mountains,
including businesses involved in the cultivation, production and retail sides of
the cannabis business, and security, marketing, operational consulting and
products, real estate and financing for the industry.  The Non-Compete shall not
prohibit Employee from owning less than 5% of the outstanding stock of any
publicly-traded corporation.

(b)

Employee acknowledges that the foregoing geographic restriction on competition
is fair and reasonable, given the geographic scope of Company’s business
operations and the nature of Employee’s position with the Company.  Employee
also acknowledges that while employed by the Company, Employee will have access
to information that would be valuable or useful to Company’s competitors, and
therefore acknowledges that the foregoing restrictions on Employee’s future
employment and business activities are fair and reasonable.  Employee
acknowledges and is prepared for the possibility that Employee’s standard of
living may be reduced during the noncompetition period, and assumes and accepts
any risk associated with that possibility.

(c)

Employee acknowledges the following provisions of Colorado law, set forth in
Colorado Revised Statutes § 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

(i)

Any contract for the purchase and sale of a business or the assets of a
business;

(ii)

Any contract for the protection of trade secrets;

(iii)

Any contract provision providing for the recovery of the expense of educating
and training an employee who has served an employer for a period of less than
two (2) years; and

(iv)

Executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.

(d)

Employee acknowledges that this Agreement is a contract for the protection of
trade secrets under § 8-2-113(2)(b), and is intended to protect the Confidential
Information identified above; and that Employee is an executive and management
employee or professional staff to executive or management personnel, within the
meaning of § 8-2-113(2)(d).

(e)

Employee agrees that during Employee’s employment with the Company and for six
(6) months after the termination of Employee’s employment with the Company,
Employee shall not, without the Company’s written permission, directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company or any of its Subsidiaries to leave the employ of the
Company or such Subsidiary, or in any way interfere with the relationship
between the Company or any of its Subsidiaries and any employee thereof, (ii)
hire any person who was an employee of the Company or any of its Subsidiaries at
any time during the six (6) months preceding such hiring, unless such person was
terminated by the Company without cause, or (iii) induce or attempt to induce
any customer, supplier, licensee, licensor, franchisee or other business
relation of the Company or any of its Subsidiaries to cease doing business with
the Company or such Subsidiary, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any of its Subsidiaries (including, without limitation, making any
negative or disparaging statements or communications about the Company or its
Subsidiaries or affiliates), (iv) directly or indirectly acquire or attempt to
acquire any business which the Company or its Subsidiaries identified as a
potential acquisition target during or prior to Employee’s employment with the
Company (an “Acquisition Target”), or take any action to induce or attempt to
induce any Acquisition Target to consummate any acquisition, investment or other
similar transaction with any person or entity other than the Company or its
Subsidiaries. For purposes of this Section 8(e), the term “employee” shall
include consultants and independent contractors of the Company and its
Subsidiaries.




4




--------------------------------------------------------------------------------




(f)

Employee agrees that the covenants made in this Section 8 shall be construed as
agreements independent of any other provision(s) of this Agreement and shall
survive any order of a court of competent jurisdiction terminating any other
provision(s) of this Agreement.

9.

Trade Secrets; Remedies; Restrictions.

(a)

Employee further acknowledges and agrees with the Company that Employee’s
service to the Company requires the use of information, including programs,
methods, techniques, and processes, that the Company and its Subsidiaries have
made reasonable efforts to keep confidential and that derives independent
economic value, actual or potential, from not being generally known to the
public or to other person who can obtain economic value from its disclosure or
use (collectively, “Trade Secrets”). Employee acknowledges and agrees that the
Company would be irreparably damaged if Employee were to use or disclose such
Trade Secrets to third parties, including any person or entity competing with
the Company and its Subsidiaries or engaged in a material line of business
similar to that engaged in by the Company or its Subsidiaries. Employee
accordingly covenants and agrees with the Company that during the period
commencing on the date of this Agreement, throughout Employee’s employment, and
after such employment terminates, Employee shall not, directly or indirectly,
either for himself or for any other person participate in any business, other
than for the Company and its Subsidiaries, in which Employee would be required
to employ, reveal or otherwise utilize or disclose Company Trade Secrets.
Employee further acknowledges and agrees that Employee shall not use or disclose
Company Trade Secrets during the period commencing on the date of this
Agreement, throughout Employee’s employment, and after such employment
terminates, for any purpose contrary to the Company’s and its Subsidiaries’
interests, including to engage in any competitive activities with the Company or
its Subsidiaries, but rather will keep the Company’s Trade Secrets strictly
confidential and not disclose them to any third parties.

(b)

In the event of the breach or a threatened breach by Employee of any of the
provisions of Sections 6, 7, 8, or 9, the Company would suffer irreparable harm,
and in addition and supplementary to other rights and remedies existing in its
favor, the Company shall be entitled to specific performance and/or injunctive
or other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof (without posting a
bond or other security). In addition, in the event Employee breaches or violates
Sections 6, 7, 8, or 9, the periods of such restrictive covenants will be tolled
until such breach or violation has been duly cured.

(c)

If, at the time of enforcement of Sections 6, 7, 8, or 9 of this Agreement, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing the parties hereto agree that the maximum period,
scope or geographic area held reasonable by the court shall be substituted for
the stated period, scope or area. Employee acknowledges that the restrictions
contained in Sections 6, 7, 8, or 9 are reasonable in all respects and necessary
to protect the goodwill of the businesses of the Company and its Subsidiaries
and that, without such protection, the Company’s and its Subsidiaries’ customer,
distributor and supplier relations and competitive advantage would be adversely
affected.

10.

Employee’s Representations. Employee hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Employee do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Employee is a party or by which he is bound, (ii) Employee is not a party to or
bound by any other employment agreement, noncompete agreement or, except in the
ordinary course of business, confidentiality agreement with any other person or
entity except as disclosed in writing to the Company prior to the date hereof,
and (iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Employee, enforceable in
accordance with its terms. Employee hereby acknowledges and represents that he
has consulted with independent legal counsel regarding his or her rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein.

11.

Survival. To the extent contemplated by this Agreement, the respective rights
and obligations of the parties hereto shall survive and continue in full force
in accordance with their terms notwithstanding the termination of Employee’s
employment with the Company.

12.

Notices. Any notice provided for in this Agreement shall be in writing and shall
be either personally delivered, sent by reputable overnight courier service,
mailed by first class mail, return receipt requested, or by facsimile
transmission or electronic mail in .pdf format, to the recipient at the address
below indicated:

Notices to Employee:

Robert Frichtel

[***]

Email: robert@generalcann.com




5




--------------------------------------------------------------------------------

Notices to Company:

General Cannabis Corp.

6565 East Evans Avenue

Denver, CO 80224
Attention: Chief Executive Officer
Email: legal@generalcann.com

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notices required or permitted hereunder shall be deemed given upon personal
delivery to the appropriate address, or three (3) days after the date of mailing
if sent by certified or registered mail, or one (1) day after the date of
mailing if sent by overnight delivery service, or the day of transmission of
such notice by facsimile or email if sent during normal business hours of the
recipient, and if sent after normal business hours of the recipient then on the
next business day.  Each party may change its address, facsimile number or email
address for receipt of notice by giving notice of the change to the other party.
 

13.

Modification; Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, the provision shall be modified to the minimum extent necessary to
be valid, legal and enforceable.  If it cannot be so modified, the provision
shall be severed, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. The invalidity, illegality or unenforceability of
any provision shall not affect any other provision of this Agreement or any
action in any other jurisdiction.

14.

Complete Agreement. This Agreement, those documents expressly referred to herein
and other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.  For
the sake of clarity, this Agreement expressly supersedes and replaces in all
respects the Employment Agreement, dated May 1, 2015, by and between the Company
and Employee. If there is a conflict between the provisions of this Agreement
and the provisions of the documents expressly referred to herein, this language
of this Agreement shall control.

15.

No Strict Construction. The language used in this Agreement shall be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction shall be applied against any party.

16.

Counterparts. This Agreement may be executed in separate counterparts (including
by means of facsimile or by electronic mail in .pdf format), each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

17.

Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including without
limitation any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement). This Agreement will
inure to the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees and
legatees, but otherwise will not otherwise be assignable, transferable or
delegable by Employee. Except as expressly provided in the immediately preceding
sentence, Employee shall not, without the prior written consent of the Company,
assign, transfer or delegate this Agreement or any of Employee’s rights or
obligations hereunder.

18.

Choice of Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of Colorado, notwithstanding any state’s choice-of-law
rules to the contrary.

19.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Denver,
Colorado before three (3) arbitrator(s). The arbitration shall be administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures.
 Judgment on the Award may be entered in any court having jurisdiction. This
clause shall not preclude parties from seeking provisional remedies in aid of
arbitration from a court of appropriate jurisdiction, in which case each party
consents to the jurisdiction and venue of the state and federal courts located
in Denver, Colorado. The reasonable attorney’s fees and costs of the party
ultimately prevailing in such dispute shall be borne by the other party.

20.

Amendment and Waiver. The provisions of this Agreement may be amended or waived
only with the prior written consent of both the Company (as approved by the
Board) and Employee, and no course of conduct or course of dealing or failure or
delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
Employee’s employment with the Company for Cause) shall affect the validity,
binding effect or enforceability of this Agreement or be deemed to be an implied
waiver of any provision of this Agreement.




6




--------------------------------------------------------------------------------




21.

Deductions/Withholdings on Behalf of Employee. The Company and its respective
Subsidiaries shall be entitled to deduct or withhold from any amounts owing from
the Company or any of its Subsidiaries to Employee any federal, state, local or
foreign withholding taxes, excise tax, or employment taxes (“Taxes”) imposed
with respect to Employee’s compensation or other payments from the Company or
any of its Subsidiaries or Employee’s ownership interest in the Company
(including, without limitation, wages, bonuses, dividends, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity).

22.

Corporate Opportunity. During Employee’s employment with the Company, Employee
shall submit to the Board all business, commercial and investment opportunities
or offers presented to Employee or of which Employee becomes aware which relate
to the business of the Company Business at any time during Employee’s employment
with the Company (“Corporate Opportunities”). If the Company elects not to
pursue a submitted Corporate Opportunity, Employee shall have the right to
accept or pursue such Corporate Opportunity.

23.

Employee’s Cooperation. During Employee’s employment with the Company, Employee
shall, subject to the Company reimbursing Employee for out-of-pocket expenses,
cooperate with the Company and its Subsidiaries in any internal investigation or
administrative, regulatory or judicial proceeding as reasonably requested by the
Company (including, without limitation, Employee being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company’s request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Company all pertinent information
and turning over to the Company all relevant documents which are or may come
into Employee’s possession, all at times and on schedules that are reasonably
consistent with Employee’s other permitted activities and commitments).

24.

Indemnification. The Company hereby agrees to indemnify Employee and hold him
harmless to the extent provided under the by-laws of the Company against and in
respect to any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorney’s fees), losses, and damages
resulting from Employee’s good faith performance of his duties and obligations
with the Company. This obligation shall survive the termination of Employee’s
employment with the Company.

25.

Liability Insurance. The Company shall cover Employee under directors and
officers liability insurance both during and, while potential liability exists,
after the term of this Agreement in the same amount and to the same extent as
the Company covers its other officers and directors.

26.

Section 409A Compliance. The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Employee and the Company of the applicable provision
without violating the provisions of Code Section 409A. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on Employee by Code Section 409A or damages for failing to comply
with Code Section 409A. Notwithstanding anything herein to the contrary, a
termination of employment shall be deemed to have occurred at the time such
termination constitutes a “separation from service” within the meaning of Code
Section 409A for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits in connection with a termination of
employment and, for purposes of any such provision of this Agreement, references
to a “termination,” “termination of employment” or like terms shall mean a
“separation from service.” Further, if, on the date of a “separation from
service” (as defined in Code Section 409A), Employee is a “specified employee”
(as defined in Code Section 409A), no amounts that would constitute deferred
compensation payable hereunder that are subject to Code Section 409A shall be
made until the earliest date on which payment is permissible under
409A(a)(2)(B)(i) (the six (6)-month delay rule for specified employees). This
provision shall not apply to any Severance Compensation payments made pursuant
to Section 5(b) of this Agreement. To the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, (A) all such expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year  in which such expenses were incurred by Employee, (B) any right to
such reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. For purposes of Code Section 409A,
Employee’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Code Section 409A be subject to offset by any other amount unless
otherwise permitted by Code Section 409A.

* * * * *




7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.




 

GENERAL CANNABIS CORP.

 

 

 

 

 

 

 

By:

/s/ Michael Feinsod

 

Name:

Michael Feinsod

 

Title:

Executive Chairman and Director

 

 

 

 

/s/ Robert Frichtel

 

ROBERT FRICHTEL







[Signature Page to Employment Agreement of Robert Frichtel]




--------------------------------------------------------------------------------







EXHIBIT A

GENERAL RELEASE

THIS GENERAL RELEASE (“Release”) is entered into as of __________, by Robert
Frichtel, an individual (“Employee”), for the benefit of General Cannabis Corp.,
a Colorado corporation (the “Company”), and the other Released Parties (as
defined below). Capitalized terms used but not otherwise defined herein shall
have the meanings given to such terms in the Employment Agreement (as defined
below).

WHEREAS, Employee is a holder of equity of the Company and a former employee of
the Company and its subsidiaries; and

WHEREAS, in consideration for the receipt of the Severance Compensation to be
paid by the Company, as described further in Section 5(b) of the Employment
Agreement, Employee hereby desires to release and forever discharge as of the
date hereof the Released Parties to the extent provided below.

NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants contained herein, and for other valuable consideration, receipt of
which is hereby acknowledged, Employee, intending to be legally bound, agrees as
follows:

1.

Employee agrees that, in consideration of and subject to the performance by the
Company of its obligations under the Employment Agreement, dated as of April 11,
2018 the “Employment Agreement”), he does hereby release and forever discharge
as of the date hereof the Company, its parent, subsidiaries and their respective
affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company, its parent
and subsidiaries and their respective affiliates and the Company’s and parent’s
direct or indirect owners (collectively, the “Released Parties”) as provided
below.

2.

Employee understands that the Severance Compensation paid or granted to him
under Section 5(b) of the Employment Agreement represents, in part,
consideration for his signing of this Release and is not salary, wages or
benefits to which he was already entitled. Employee understands and agrees that
he will not receive the Severance Compensation specified in Section 5(b) of the
Employment Agreement unless he executes this Release and does not revoke this
Release within the time period permitted hereafter or breach this Release. The
Severance Compensation will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates.

3.

Except as provided in paragraph 5 below and except for the provisions of the
Employment Agreement which expressly survive the termination of Employee’s
employment with the Company, Employee knowingly and voluntarily (for himself,
his heirs, executors, administrators and assigns) releases and forever
discharges the Company, its parent and subsidiaries and the other Released
Parties from any and all claims, suits, controversies, actions, causes of
action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date this Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company, its parent and subsidiaries or any of the Released Parties which
Employee, his spouse, or any of his heirs, executors, administrators or assigns,
may have, which arise out of or are connected with his employment with, or his
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”); provided, however, that, notwithstanding
anything to the contrary contained herein, his Claims and this Release shall not
cover and shall specifically exclude Employee’s rights and claims, directly or
indirectly, arising from or under or related to (A) any obligation of the
Company to provide benefits or payments under Section 5(a) of the Employment
Agreement, (B) any rights Employee may have to vested benefits under any
employee benefit plan or program, including vested equity, 401(k) contributions
and health insurance claims, (C) any rights of indemnification or contribution,
whether pursuant to the Released Parties’ certificate of incorporation, bylaws,
limited liability company agreement, contract, applicable law or otherwise,
and/or (D) any claims that cannot be released as a matter of law.

4.

Employee represents that he has made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 3 above.

5.

Employee specifically releases all claims against the Released Parties under the
Age Discrimination in Employment Act (“ADEA”) relating to Employee’s employment
and its termination.




--------------------------------------------------------------------------------




6.

In signing this Release, Employee acknowledges and intends that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. Employee expressly consents that this Release shall be given full force
and effect according to all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state statute
that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. Employee acknowledges and agrees
that this waiver is an essential and material term of this Release and that
without such waiver the Company would not have agreed to the terms of the
Employment Agreement. Employee further agrees that in the event that Employee
should bring a Claim seeking damages against a Released Party, or in the event
Employee should seek to recover against any Released Party in any Claim brought
by a governmental agency on his behalf, this Release shall serve as a complete
defense to such Claims. Employee further agrees that he is not aware of any
pending charge or complaint of the type described in paragraph 3 as of the
execution of this Release.

7.

Employee agrees that neither this Release, nor the furnishing of the
consideration for this Release, shall be deemed or construed at any time to be
an admission by the Company or any Released Party of any improper or unlawful
conduct.

8.

Employee agrees that he will forfeit the Severance Compensation under the
Employment Agreement if Employee challenges the validity of this Release except
as otherwise permitted any law. Employee also agrees that if he violates this
Release by suing the Company, its parent or subsidiaries or the Released
Parties, except as expressly permitted by law, Employee must return the
Severance Compensation received by him pursuant to the Employment Agreement. In
the event of such a lawsuit, the prevailing party shall be entitled to recover
from the losing party the costs and expenses of the lawsuit, including
reasonable attorneys’ fees.

9.

Employee agrees that this Release is confidential and agrees not to disclose any
information regarding the terms of this Release, except to Employee’s immediate
family and to any tax, legal or other counsel that Employee has consulted
regarding the meaning or effect hereof or as required by law, and Employee will
instruct each of the foregoing not to disclose the same to anyone.

10.

Employee represents that Employee has not filed or caused to be filed against
any of the Released Parties, individually or collectively, any lawsuit,
complaint, charge, proceeding, or the like, before any local, state, or federal
agency, court, or other body (each, a “Proceeding”), and Employee covenants and
agrees that Employee will not do so at any time hereafter with respect to the
subject matter of this Release and claims released pursuant to this Release
(including, without limitation, any claims relating to the termination of
Employee’s employment), except as may be necessary to enforce this Release or
Employee’s rights to the Severance Compensation under the Employment Agreement,
to seek a determination of the validity of the waiver of Employee’s rights under
the ADEA, or to initiate or participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”) or other
governmental agency as permitted by law.  Except as otherwise provided in the
preceding sentence, (i) Employee will not initiate or cause to be initiated on
his behalf any Proceeding, and will not participate (except as required or
expressly permitted to do so by law) in any Proceeding of any nature or
description against any of the Released Parties individually or collectively
that in any way involves the allegations and facts that Employee could have
raised against any of the Released Parties individually or collectively as of
the date hereof, and (ii) Employee waives any right he may have to benefit in
any manner from any relief (monetary or otherwise) arising out of any
Proceeding.

11.

Whenever possible, each provision of this Release shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Release is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

BY SIGNING THIS RELEASE, EMPLOYEE REPRESENTS AND AGREES (EXCEPT AS SET FORTH
BELOW) THAT:

EMPLOYEE HAS READ THIS RELEASE CAREFULLY;

EMPLOYEE UNDERSTANDS ALL OF THE TERMS OF THE RELEASE AND KNOWS THAT EMPLOYEE IS
GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

EMPLOYEE VOLUNTARILY CONSENTS TO EVERYTHING IN THIS RELEASE;

EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS
RELEASE AND EMPLOYEE HAS DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION
EMPLOYEE HAS CHOSEN NOT TO DO SO OF EMPLOYEE’S OWN VOLITION;




--------------------------------------------------------------------------------







EMPLOYEE HAS HAD AT LEAST 21 DAYS FROM THE DATE OF HIS RECEIPT OF THIS RELEASE;

EMPLOYEE UNDERSTANDS THAT HE HAS SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL SUCH REVOCATION PERIOD HAS EXPIRED;

EMPLOYEE HAS SIGNED THIS RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE EMPLOYEE WITH RESPECT TO IT; AND

EMPLOYEE AGREES THAT THE PROVISIONS OF THIS RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY EMPLOYEE.

This Release shall not become effective until the eighth (8th) day following
Employee’s execution of it.

[Signature Pages Follow]











--------------------------------------------------------------------------------




 

 

 

 

DATE:

 

 

 

 

 

 

ROBERT FRICHTEL




[Signature Page to General Release]




--------------------------------------------------------------------------------







EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT









